                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ALEJANDRO JUAREZ, ET AL.,                           CASE NO. 09-cv-03495-YGR
                                   7                   Plaintiffs,
                                                                                             ORDER RE: CASE MANAGEMENT
                                   8             vs.                                         CONFERENCE
                                   9     JANI-KING OF CALIFORNIA, INC., ET AL.,              Re: Dkt. No. 229
                                  10                   Defendants.

                                  11

                                  12          On December 14, 2018, this Court issued an order finding that the California Supreme
Northern District of California
 United States District Court




                                  13   Court’s decision in Dynamex Operations West, Inc. v. Superior Court, 4 Cal. 5th 903 (2018)

                                  14   applies retroactively to the instant action and vacated the summary judgment order previously

                                  15   issued in this case. (Dkt. No. 240.) The Court also ordered the parties to meet and confer on

                                  16   defendants’ proposed additional discovery and a proposed schedule. (Id.)

                                  17          The Court is in receipt of the parties’ joint case management statement wherein they

                                  18   disagree regarding the schedule and the need for any discovery. (Dkt. No. 246.) Relevant here,

                                  19   the Dynamex Court expressly adopted the Massachusetts version of the “ABC” test for

                                  20   determining employment status under the California wage orders. Under that test, an employer

                                  21   alleged to have violated the wage orders must prove that: “(A) the worker is free from the control

                                  22   and direction of the hiring entity in connection with the performance of the work, both under the

                                  23   contract for the performance of the work and in fact; and (B) that the worker performs work that is

                                  24   outside the usual course of the hiring entity’s business; and (C) that the worker is customarily

                                  25   engaged in an independently established trade, occupation, or business of the same nature as the

                                  26   work performed.” 4 Cal. 5th at 957 (emphasis in original). If the employer is not able to establish

                                  27   all three prongs of the test, the worker is an employee. Id. This is the test that applies to

                                  28   determine whether plaintiffs and the putative class in this case are employees or independent
                                   1   contractors.

                                   2           Defendants claim to need additional discovery to address prongs (B) and (C) of the ABC

                                   3   test. However, their filings with the Court suggest that these topics were previously the subject of

                                   4   discovery. (See Docket No. 233 at 7–8.) By definition, the facts from many years ago have not

                                   5   changed, nor are they unknown; the only issue is how they are to be applied under the Dynamex

                                   6   standard. Accordingly, the Court is not inclined to reopen discovery.

                                   7           That said, all parties shall supplement any prior discovery requests by no later than Friday,

                                   8   February 22, 2019. Further, the Court will allow either party to petition the Court to authorize

                                   9   specific discovery. In this regard, the party must provide the Court with the actual request(s) and

                                  10   explain (i) why the information could not be or was not previously requested, and (ii) the goal of

                                  11   obtaining such information. Such a petition must be filed no later than Wednesday, February 27,

                                  12   2019.
Northern District of California
 United States District Court




                                  13           The case management conference scheduled for February 6, 2019 at 2:00 p.m. is

                                  14   CONTINUED to Monday, March 4, 2019 at 2:00 p.m. in the Federal Building, 1301 Clay Street,

                                  15   Oakland, California in Courtroom 1. Accordingly, the parties’ request to continue the same to

                                  16   February 14 or 19, 2019, (Dkt. No. 247), is DENIED AS MOOT.

                                  17           This Order terminates Docket Number 247.

                                  18           IT IS SO ORDERED.

                                  19

                                  20   Dated: January 31, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  21                                                         UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
